Citation Nr: 0632701	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, ligament tear, currently evaluated at 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1970 
to July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The veteran failed to appear, without good cause, at a 
scheduled VA examination.


CONCLUSION OF LAW

Due to the veteran's failure to report for a scheduled VA 
examination, his claims of an increased evaluation in excess 
of 10 percent for a right knee disability and an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee are denied.  38 C.F.R. § 3.655 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The provisions of the VCAA, however, have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board only considers the specific factors as enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
claim for an increased evaluation for degenerative joint 
disease of the right knee because that appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).

In February 2006, this matter was remanded by the Board for a 
VA examination of the veteran's right knee disability and 
degenerative joint disease of the right knee.  The claims 
file contains a February 2006 letter sent to the veteran at 
his address of record informing him of the examination.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (noting that 
the presumption of regularity applies to the RO).  There is 
no evidence on file indicating that the veteran was not 
provided timely notice to report for the scheduled VA 
examination.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 
(1992) (noting that clear evidence to the contrary is 
required to rebut the presumption of regularity).  No 
explanation has been provided by the veteran for the failure 
to appear.  

Where the law, and not the evidence, is dispositive of an 
appeal, the appeal must be denied due to the absence of legal 
merit or lack of entitlement under law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  When a veteran fails to report 
for an examination scheduled in conjunction with a claim for 
increase without good cause, the claim must be denied.  38 
C.F.R. § 3.655.  Accordingly, because the veteran failed to 
report to an examination in conjunction with his claim for an 
increase without good cause, the Board must deny the 
veteran's claims as a matter of law.


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


